Judgment modified by providing that the costs and expenses of administration of the estate of Rosabel Skinner, deceased, be ascertained, and the injunction order granted April 9, 1921, is modified, so that Chapin Brown, as administrator with the will annexed of said deceased, may proceed in Surrogate’s Court if he is so advised to determine before the surrogate the debts and expense of administration; that the transfer tax, if any, on the interests of the parties, be directed to be ascertained and paid by the receiver out of the respective shares, and the judgment and order, as so modified, are affirmed, without costs of this appeal to either party. All concur, except Sears and Crouch, JJ., who dissent and vote for reversal.